DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/17/2022 has been entered.

Response to Amendment
This Office action is in response to the communication filed 01/17/2022.
Applicant’s arguments, see pages 11 and 12, filed 01/17/2022, with respect to claims 8-10 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-16, and 18-22 has been withdrawn. 
The Amendments to Claims 1, 15, and 20, filed 01/17/2022, are acknowledged and accepted.
The Cancellation of Claims 4-5, 9, 17, and 19, filed 01/17/2022, are acknowledged and accepted.

  Reasons for Allowance
Allowable Subject Matter
Claims 1-3, 6-8, 10-16, 18, and 20-22 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a housing assembly for mounting a first lens and a second lens having all the claimed features of applicant's instant invention, specifically including:  in claims 1, 15, and 20, wherein the first lens holder is mounted to the second lens holder, and the upper portion of the second lens holder comprise a plurality of side holes penetrating through the wall portion of the upper portion in a radial direction parallel to the supporting surface of the second lens holder, the side holes configured to receive a plurality of screws for securing the first lens holder to the second lens holder, and for adjusting an alignment between the first lens holder and the second lens holder, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. (2022/0026663) (2020/0292776) (2020/0292777) is related art by the assignee (Facebook Technologies) discloses a first and second lens to form an optical assembly but does not disclose wherein the first lens holder is mounted to the second lens holder through the side hole on the radial portion of the wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872